Citation Nr: 9908238	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-21 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for postoperative 
dislocated shoulder, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1986 to 
February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on 
appeal.


REMAND

A review of the veteran's service medical records reveal that 
he injured his left shoulder while serving on an initial 
period of active duty for training in November 1986.  The 
veteran suffered a dislocated shoulder as the result of a 
fall.  He later completed his training and reverted to 
inactive duty status.  In March 1987, the veteran re-injured 
his shoulder when he fell on it while performing inactive 
duty for training.  As a result of the injury, the veteran 
underwent surgical repair in May 1987.

The veteran was granted service connection for his 
postoperative dislocated left shoulder in June 1988 and 
assigned a 20 percent rating.

The veteran underwent a second surgical procedure for his 
shoulder at a VA facility in October 1993.  He then sought an 
increased rating for his left shoulder disability in October 
1994.  His claim for an increased rating was denied in May 
1995, along with a claim for total disability based on 
individual unemployability (TDIU).  The veteran did not 
appeal the TDIU issue.

The veteran was afforded VA examinations in February 1995 and 
April 1996.  He was noted to have some limitation of motion 
in the left shoulder in February 1995.  The results of the 
April 1996 examination revealed an even greater loss of 
motion.  In addition, he had pain in all the ranges of motion 
as compared to just with internal rotation in 1995.  However, 
the Board notes that the April 1996 VA examination does not 
provide an adequate assessment of the functional impairment 
associated with the left shoulder disability, in accordance 
with DeLuca v. Brown, 8 Vet.App. 202 (1995).

The veteran provided testimony at a local hearing in 
September 1995 and at a videoconference hearing in November 
1998.  The veteran presented a description of a more severe 
disability in 1998 than in 1995.  However, the record does 
not contain any medical evidence documenting the veteran's 
current level of disability beyond the April 1996 VA 
examination report.  There is an outpatient treatment record 
for December 1997 that noted the veteran was seen for 
complaints of recurrent subluxations of his left shoulder but 
the entry does not discuss the level of disability in any 
way.  

Finally, the Board notes that, at his November 1998 hearing, 
the veteran provided an authorization and waiver form so that 
copies of his 1987 surgical records from Ireland Army 
Hospital could be obtained and associated with the record.  A 
review of the veteran's claims file shows that the requested 
records are already in the file.  Accordingly, no further 
action is required in regard to those records.

Because of the above, the Board finds that additional 
development, to include a VA examination, would be beneficial 
in adjudicating the veteran's claim.  Therefore, this case is 
being REMANDED to the RO for the following actions:

1.  The RO should request that the 
veteran identify the complete names, 
addresses and dates of treatment for all 
health care providers, including private 
physicians and VA, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file all records identified by the 
veteran which are not already of record.

2.  The veteran should then be afforded a 
VA examination by a board certified 
orthopedist, if available, to determine 
the current severity of his service-
connected left shoulder disability.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner before the examination for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any tests or studies deemed 
warranted, including X-rays, should be 
conducted.  The examiner should describe 
all symptomatology specifically due to 
the veteran's service-connected 
disability.  Tests of joint movement 
against varying resistance should be 
performed by the orthopedist.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should 
also be described.  The orthopedist 
should be requested to identify any 
objective evidence of pain or functional 
loss due to pain.  The specific 
functional loss due to pain should be 
identified, and to the extent possible, 
the examiner should provide an assessment 
of the degree of severity of any pain 
present.  The examiner should express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.  The examiner 
also should provide an opinion on the 
impact of the veteran's service-connected 
left shoulder disability on his 
employability.  The rationale for all 
opinions expressed should be explained.

3.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examination and requested 
opinion, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should readjudicate the claim on 
appeal, to include consideration of 38 
C.F.R. §§ 3.321(b)(1), 4.7, 4.40, and 
4.45 in readjudicating the issue of an 
increased evaluations for a left shoulder 
disability.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case.  The 
veteran and his representative should 
then be provided an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, 



	(CONTINUED ON NEXT PAGE)


M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

